           Case 1:20-cv-00551-AKH Document 18 Filed 06/08/20 Page 1 of 4



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 HARVEY J. KESNER,                                               :
                                                                 :
                                          Plaintiff,             :
                                                                 :   ORDER GRANTING MOTION
              -against-                                          :   TO TRANSFER CASE
                                                                 :
 BAKER BOTTS, LLP and JONATHAN A.                                :   20 Civ. 551 (AKH)
 SHAPIRO,                                                        :
                                                                 :
                                          Defendants.            :
 --------------------------------------------------------------- x
ALVIN K. HELLERSTEIN, U.S.D.J.:
                 Plaintiff Harvey J. Kesner commenced this action in January 2020, contending

that Defendants Baker Botts, LLP and Jonathan A. Shapiro “threatened” to sue Kesner for fraud

and other misdeeds in order to extract a settlement payment from Kesner. See Complaint, ECF

No. 3, at ¶ 2. Kesner brings causes of action for alleged violations of RICO, 18 U.S.C. § 1962,

state law deceptive business practices, see N.Y. Gen. Bus. Law § 349, tortious interference with

business expectancies, intentional infliction of emotional distress, “prima facie tort,” and finally

violations of New York Judiciary Law § 487. See generally id.

                 On March 12, 2020, Defendants filed the instant motion to dismiss the case on a

variety of grounds. Defendants argue that there is no specific personal jurisdiction in New York;

that Kesner has failed to state a claim under RICO or state law; and that, in any event, this Court

should exercise its discretion to transfer this case to the Southern District of California, where an

action against Kesner for fraud is ongoing (using the very same complaint that Kesner identifies

in his RICO claim), wherein the California court has already, inter alia, denied Kesner’s motions

to dismiss and/or transfer the action to New York. See Def. Mem. at 2-3; MabVax Therapeutics

Holdings, Inc. v. Sichenzia Ross & Ference LLP, No. 3:18-cv-02494 (S.D. Cal.). Under Local

Civil Rule 6.1(b), Kesner’s response to Defendant’s motion was due 14 days later. On May 29,
           Case 1:20-cv-00551-AKH Document 18 Filed 06/08/20 Page 2 of 4



nearly eighty days after Defendants filed their motion, and lacking any response from Kesner, I

issued an order instructing Kesner to file a response no later than June 4, 2020 and stating that if

no response was filed, I would decide the motion. ECF No. 16. Kesner did not file a response to

the motion, and instead filed a separate motion on June 4 seeking leave to amend the complaint,

attempting to justify the delay by noting that one of Kesner’s attorneys (but not all of them) was

ill during March and April. See ECF No. 17.

                  After careful review of Defendants’ moving papers and Kesner’s Complaint, I

hold that this case should be transferred to California. Without cataloguing what appear to be a

number of glaring factual inaccuracies in the Complaint, 1 or reviewing each and every one of

Defendants’ arguments for dismissal, I focus here solely on the need to transfer this case

pursuant to 28 U.S.C. § 1404(a).

                  This action has virtually no meaningful connection to this district. The

Complaint’s only concrete fact cited to situate this case in New York is that Shapiro and Baker

Botts “emailed and delivered via Federal Express from California to New York a letter and 28-

page lawsuit which Baker Botts and Shapiro threatened to file.” Compl. at ¶ 2. In other words,

Shapiro–––a citizen of California who works out of the California office of Baker Botts, see id.

at ¶ 9–––sent a message from California, on behalf of a client also based in California, attaching

a draft complaint intended to be filed in California, to Kesner, who was living in Florida (where

he is a citizen) when the letter was sent, see id. at ¶ 7 (“Throughout the time he was extorted …

[he] lived with his family in Fort Lauderdale.”).




1
  For example, the Complaint repeatedly states that Defendants’ sent Kesner a letter threatening to a file a lawsuit
against him, despite having “no … intention to file anything,” Compl. at ¶ 2; see id. at ¶ (“No suit was ever filed by
Baker Botts and/or Shapiro”), but that suit, of which I may take judicial notice, was indeed filed and is ongoing in
the Southern District of California, see MabVax Therapeutics Holdings, No. 3:18-cv-02497.


                                                          2
           Case 1:20-cv-00551-AKH Document 18 Filed 06/08/20 Page 3 of 4



                By contrast, an action that is, at least, very closely related, is proceeding in the

Southern District of California, where Defendants have acknowledged they may be sued, where

millions of discovery documents have already been produced, where nearly all of the plausible

witnesses reside in California, and where the California court has, to date, issued a number of

substantive rulings and denied Kesner’s attempts to relocate the case to New York. The MabVax

action was filed, with the very complaint Kesner claims extorted him, almost two years ago, 18

Civ. 2494 (S.D. Cal.), and, aside from being conceptually inseparable from this suit, has already

received extensive judicial treatment from that court. Kesner is not a citizen of New York and

recently opposed a motion to transfer a suit to New Yorki from Florida, arguing that New York

would be an inconvenient forum. See Kesner v. Dow Jones & Co., 19 Civ. 61370 (S.D. Fla.

2018), ECF No. 49, at 15 (“The Southern District of Florida is the most convenient forum for

Plaintiff.”).

                Efficiency, convenience of witnesses, the Southern District of California’s deep

familiarity with this dispute, and the minimal weight owed to Kesner’s forum choice, uniformly

call for transfer here. See Everlast World’s Boxing Headquarters Corp. v. Ringside, Inc., 928

F.Supp.2d 735, 741 (“Assessing whether transfer is a valid exercise of discretion requires the

Court to balance various factors: (1) the convenience of the witnesses; (2) the convenience of the

parties; (3) the location of relevant documents and the relative ease of access to sources of proof;

(4) the locus of operative facts; (5) the availability of process to compel the attendance of

unwilling witnesses; (6) the relative means of the parties; (7) the forum's familiarity with the

governing law; (8) the weight accorded the plaintiff's choice of forum; and (9) trial efficiency

and the interests of justice.”); see id. (“[W]here personal jurisdiction would likely exist in the

transferee district over a defendant who contests personal jurisdiction in the Southern District of



                                                   3
          Case 1:20-cv-00551-AKH Document 18 Filed 06/08/20 Page 4 of 4



New York, it is prudentially appropriate to address venue first since a decision to transfer would

render personal jurisdiction analysis with respect to the Southern District] irrelevant.”) (quotation

marks and alterations omitted). And surely the “interest of justice” here, see 28 U.S.C. 1404(a),

entails preventing Kesner from circumventing the California rulings denying his transfer requests

rather than permitting this duplicative action to continue. See APA Excelsior III L.P. v. Premiere

Techs., Inc., 49 F.Supp.2d 664, 668 (S.D.N.Y. 1999) (“It is well established that the existence of

a related action pending in the transferee court weighs heavily toward transfer.”); see also, e.g.,

Fuji Photo Film Co. v. Lexar Media, Inc., 415 F.Supp.2d 370, 376 (S.D.N.Y. 2006).

               In sum, Defendants’ motion is granted, with costs to be taxed by the Clerk, plus

$1,000 in reasonable attorneys’ fees because of plaintiff’s frivolous opposition to the motion.

The Clerk shall transfer the file to the Southern District of California. Kesner’s motion for leave

to amend the Complaint is denied. The Clerk is instructed to close both of the open motions

(ECF No. 11, 17).



               SO ORDERED.

Dated:         June 8, 2020                              _____________/s/______________
               New York, New York                           ALVIN K. HELLERSTEIN
                                                            United States District Judge




                                                 4
